Exhibit 10.27 JMP GROUP INC. AMENDED AND RESTATED EQUITY INCENTIVE PLAN NOTICE OF Restricted Stock Unit AWARD Grantee’s Name and Address: You, the above-named “Grantee,” have been granted an award of Restricted Stock Units (the “Award”), subject to the terms and conditions of this Notice of Restricted Stock Unit Award (the “Notice”) and the JMP Group Inc. (“JMP” or the “Company”) Amended and Restated Equity Incentive Plan, as amended from time to time (the “Plan”), and the Restricted Stock Unit Agreement (the “RSU Agreement”) attached hereto. Unless otherwise provided in this Notice or the RSU Agreement, the undefined capitalized terms used in this Notice shall have the same meaning as those defined in the Plan. Award Number Date of Award Total Number of Restricted Stock Units Awarded (the “Units”) Vesting Schedule : Except to the extent expressly set forth herein, the Units will “vest” on (the “Vesting Date”), provided that the Grantee does not incur a Separation from Service prior to the Vesting Date, and subject to any conditions and limitations set forth in this Notice, the RSU Agreement and the Plan. Any issuance of stock or other satisfaction of this Notice and RSU Agreement upon vesting shall be net of any gains or losses and subject to income tax and all other legally required or permitted payroll withholdings in accordance with the terms of the Plan, this Notice and the RSU Agreement. Further, vesting shall cease or accelerate (e.g., a Change of Control), in the manner set forth in Exhibit A attached hereto. As of the earlier of the date of the Grantee’s Separation from Service or the date the Grantee violates the covenants set forth in Exhibit A , any unvested Units, after giving effect to any acceleration required by Exhibit A , shall be forfeited and deemed reconveyed to the Company, and the Company shall thereafter be the legal and beneficial owner of such reconveyed Units and shall have all rights and interest in or related thereto without further action by the Grantee. In the event of the Grantee’s change in status from employee to consultant or director or in the event the Grantee commences a leave of absence, the determination of whether such change in status or leave of absence results in a Separation from Service will be determined in accordance with Section 409A. IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and agree that the Award is to be governed by the terms and conditions of this Notice and the attached RSU Agreement. JMP GROUP INC., a Delaware corporation By: Raymond Jackson Title: Chief Financial Officer 2 THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS GRANTED IN THIS AWARD ARE SUBJECT TO VESTING AND ARE NOT EARNED UNTIL AND UNLESS ALL CONDITIONS SET FORTH IN THIS NOTICE, THE RSU AGREEMENT AND THEPLAN ARE SATISFIED. THE UNITS SHALL VEST, IF AT ALL, AS SPECIFICALLY PROVIDED HEREIN (AND NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THIS AWARD). THE GRANTEE ACKNOWLEDGES THAT THE GRANTEE’S EMPLOYMENT STATUS IS AT WILL. THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE RSU AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE COMPENSATION OR CONTINUATION OF THE GRANTEE’S EMPLOYMENT BY, OR SERVICES ON BEHALF OF, THE COMPANY OR A RELATED ENTITY (AS DEFINED IN THE PLAN), NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S EMPLOYMENT BY, OR SERVICES ON BEHALF OF, THE COMPANY OR A RELATED ENTITY AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. Grantee Acknowledges and Agrees : The Grantee understands that receipt of any potential compensation under this Notice and the attached RSU Agreement is subject to the Grantee’s receipt of paper copies of the Plan, this Notice and the RSU Agreement or Grantee's consent to access copies of such documents in electronic form on the Company’s Employee Access website at www.employease.com or otherwise. Grantee hereby represents that he or she has access to the Company’s Employee Access website or has received copies of the Notice, the RSU Agreement, and the Plan, via either paper or electronic copies, and represents that he or she is familiar with the terms and provisions thereof, and hereby accepts this Award subject to all of the terms and provisions hereof and thereof. Grantee acknowledges that he or she has reviewed this Notice, RSU Agreement and the Plan in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Notice and RSU Agreement, and fully understands all provisions of this Notice, the RSU Agreement and the Plan. The Grantee further agrees and acknowledges that this Award is a non-elective arrangement pursuant to Section 409A. The Grantee further acknowledges that, from time to time, the Company may be in a “blackout period” and/or subject to applicable federal securities laws that could subject the Grantee to liability for engaging in any transaction involving the sale of the Company’s Shares. The Grantee further acknowledges and agrees that, prior to the sale of any Shares acquired under this Award, it is the Grantee’s responsibility to determine whether or not such sale of Shares will subject the Grantee to liability under insider trading rules or other applicable federal securities laws. Grantee hereby agrees that all questions of interpretation and administration relating to this Notice, the RSU Agreement and the Plan shall be resolved by the Administrator in accordance with Section7(h) of the RSU Agreement. Grantee further agrees to notify the Company upon any change in the residence address on the signature page of this Notice. Date: Grantee’s Signature Grantee’s Printed Name Address City, State & Zip Award Number: JMP GROUP INC. AMENDED AND RESTATED EQUITY INCENTIVE PLAN RESTRICTED STOCK UNIT AGREEMENT 1.
